United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1402
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 15, 2008 appellant, through her attorney, filed a timely appeal from an April 8,
2008 decision of the Office of Workers’ Compensation Programs denying waiver of recovery of
an overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the overpayment issue.
ISSUES
The issues are: (1) whether the Office properly denied waiver of recovery of the
overpayment; and (2) whether the Office properly required repayment of the overpayment by
deducting $100.00 every four weeks from her continuing compensation.
FACTUAL HISTORY
This case is before the Board for the second time. On April 2, 2008 the Board affirmed
an April 17, 2007 overpayment decision with respect to amount, but set it aside as to the issue of
waiver of the overpayment and remanded the case for further proceedings.1 The Office found
1

Docket No. 07-1355 (issued April 2, 2008).

that an overpayment in the amount of $2,263.75 was created during the period December 21,
2005 through September 30, 2006 as appellant received wage-loss compensation at the
augmented rate of 75 percent when she was only entitled to the statutory rate of 66 2/3 percent.
The facts of the case are set forth in the Board’s prior decision and are incorporated herein by
reference.2
The Office received a completed OWCP-20 dated March 13, 2007. Appellant reported
$2,910.00 in income, $1,939.51 in available funds and $3,343.00 in expenses. She had
approximately $15,600.00 in a credit union account but noted that this money was to be returned
to Erie Insurance and enclosed a letter from March 29, 2007 from Erie Insurance. Appellant did
not provide any supporting financial documents, stating on the form that she did not have any
documents. She requested waiver of the recovery of the overpayment and that the Office make a
decision on the written record.
In a letter dated April 10, 2007, the Office requested that appellant clarify the rental
apartments owned jointly with her husband and their management of the rental apartments since
December 21, 2005. It noted that appellant failed to list the income and expenses from this
rental property on her overpayment financial form. The Office also requested appellant submits
copies of tax returns from the filing years of 2004, 2005 and 2006. The requested information
was not submitted by appellant.
By decision dated April 8, 2008, the Office denied waiver of recovery of the $2,263.75
overpayment.3 It found that a completed overpayment recovery form indicated that appellant
had monthly income of $2,910.00 and expenses of $3,343.00, but there was no supporting
documentation establishing the accuracy of these amounts. The Office noted that appellant
failed to provide any financial information on the rental apartments owned jointly with her exhusband. It directed repayment of the overpayment in the amount of $100.00 a month from
appellant’s continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(b) of the Federal Employees’ Compensation Act provides: “Adjustment or
recovery by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of
[the Act] or would be against equity and good conscience.”4 If a claimant is without fault in the
2

On September 10, 2002 appellant, then a 37-year-old mail carrier, filed a traumatic injury claim alleging that on
that date she injured her lower back, lower abdomen, right shoulder and neck when a truck ran into her jeep while
she was delivering mail. The Office accepted the claim for cervical strain and right shoulder strain, which was
subsequently expanded to include aggravation of spondylolisthesis and degenerative disc disease and recurrent
major depressive disorder in partial remission and granted retroactive authorization for a January 24, 2003 L5-S1
lumbar fusion surgery. It placed appellant on the periodic rolls for temporary total disability beginning
September 5, 2004.
3

The Office noted that the amount currently owed by appellant was $1,195.20 as $100.00 had been deducted
from her continuing compensation since April 17, 2007.
4

5 U.S.C. § 8129(b).

2

creation of an overpayment, the Office may only recover the overpayment if recovery would
neither defeat the purpose of the Act nor be against equity and good conscience. The guidelines
for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in sections 10.434 through 10.437 of
the Office’s regulations.
The Office’s implementing federal regulations provide that the individual who received
the overpayment is responsible for providing information about income, expenses and assets as
specified by the Office.5 Failure to submit the requested information shall result in the denial of
waiver.6
ANALYSIS -- ISSUE 1
The Office found that appellant was not at fault in creating the overpayment. Although
appellant was without fault in creating the overpayment, she nonetheless bears responsibility for
providing the financial information necessary to support her request for waiver of the recovery of
the overpayment. Appellant completed an overpayment recovery questionnaire, but submitted
no financial documentation to support the amounts listed. When the Office issued its
preliminary determination on March 6, 2007, it made clear that appellant was to attach
supporting financial documents to support the income and expenses listed so that it could
determine whether waiver of the overpayment was warranted and if not, a reasonable method for
collection. Following the submission of a completed overpayment recovery questionnaire the
Office, in an April 10, 2007 letter, requested that appellant clarify certain financial information
regarding the rental apartments owned jointly with her ex-husband. It also asked that she explain
the management of the rental apartments since December 21, 2005 and her involvement with this
property. The Office also requested appellant to submit copies of tax returns from the filing
years of 2004, 2005 and 2006. It properly explained that failure to submit the requested
information would result in the denial of waiver. Because appellant failed to submit the evidence
requested by the Office, it properly denied waiver of the overpayment pursuant to 20 C.F.R.
§ 10.438(b).
LEGAL PRECEDENT -- ISSUE 2
Section 10.441 provides that, if an overpayment of compensation has been made to an
individual entitled to further payments and no refund is made, the Office shall decrease later
payments of compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other relevant factors, so
as to minimize hardship.7

5

20 C.F.R. § 10.438(a).

6

Id. at § 10.438(b).

7

Id. at § 10.441.

3

ANALYSIS -- ISSUE 2
The record reflects that appellant continues to receive wage-loss compensation under the
Act. As noted, she completed an overpayment recovery questionnaire but failed to submit
additional supportive financial documents as requested by the Office prior to the issuance of the
April 8, 2008 overpayment decision. When an individual fails to provide requested financial
information, the Office should follow minimum collection guidelines designed to collect the debt
promptly and in full.8 The Board finds that the Office did not abuse its discretion in following its
regulations and deducting $100.00 every 28 days.
CONCLUSION
The Board further finds that the Office properly denied waiver of the recovery of the
overpayment. The Board finds that the Office properly required repayment of the overpayment
by deducting $200.00 from appellant’s continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Ralph P. Beachum, Sr., 55 ECAB 442, 448 (2004); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4(c)(2)
(September 1994).

4

